                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               GAINESVILLE DIVISION

 SANDRACHRISTINE LEPTICH,

        Plaintiff,

 vs.                                           Case No.:

 MERRITT HOSPITALITY, LLC
 d/b/a HEI HOTELS & RESORTS,
 a Foreign Limited Liability
 Company,

        Defendants.
 ______________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, SANDRACHRISTINE LEPTICH (“Leptich” or “Plaintiff”), brings this

action against Defendant, MERRITT HOSPITALITY, LLC d/b/a HEI HOTELS &

RESORTS (“HEI”) for damages and all available relief under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991, 42 U.S.C.

§1981a (collectively “Title VII”).

                            SUMMARY OF THE ACTION

       This case involves the discriminatory acts performed by HEI based on race,

religion, and retaliation for engagement in protected activity. Leptich performed her job

at a high level at HEI prior to being fired.      However, at various times during her

employment, Leptich was subjected to discriminatory comments against African American

individuals. After complaining, Leptich was terminated. Title VII protects individuals

from this specific type of disparate treatment and retaliation. HEI violated Title VII. As a
result, the harms and losses suffered by Leptich entitle her to money damages and other

available relief. For her Complaint, Plaintiff respectfully states:

                                          PARTIES

        1.      Plaintiff, Leptich, is a citizen and resident of Alachua County, Florida. She

is a former employee of Defendant.

        2.      Defendant, HEI, is a business entity with its principle place of business in

Norwalk, Connecticut.

        3.      Defendant, HEI, conducts business across multiple states, including central

and northern Florida.

                              JURISDICTION AND VENUE

        4.      Plaintiff brings this action for damages and all available relief under Title

VII.

        5.      This Court has jurisdiction under 28 U.S.C. §§ 1331. Venue is proper under

28 U.S.C. § 1391. These claims arise under the laws of the United States. The events

giving rise to this action occurred within this District.

        6.      Plaintiff has satisfied all administrative prerequisites to perfect her claim.

Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”), incorporated herein, attached hereto and marked as Exhibit A,

and the EEOC issued a notice of right to sue attached hereto and marked as Exhibit B.

Plaintiff brings this suit within ninety (90) days of receipt of her notice of right to sue.

                                           FACTS

        7.      Plaintiff started working for Defendant in approximately September 2017.




                                               2
           8.    Plaintiff’s position was Director of Sales and Marketing.

           9.    Plaintiff is African-American.

           10.   Plaintiff is of Egyptian ethnicity and ancestry.

           11.   Plaintiff physically worked at the Hilton University of Florida Conference

Center Gainesville (“Hotel”) in Gainesville, Florida that HEI was operating during the time

period at-issue.

           12.   Plaintiff performed her job satisfactorily during her employment.

           13.   At various times during her employment with HEI, Plaintiff was subjected

to discriminatory comments about African-American individuals.

           14.   For example, in December 2017, General Manager, Cathy Zucker stated

that African American employees sounded like a “hippo” and a “gorilla.”

           15.   In approximately December 2017, an African American job candidate, Eric

Brice, was being interviewed for a position, and Ms. Zucker questioned whether Ms.

Leptich and Merritt were going to hire “one of them” again.

           16.   Ms. Zucker’s comment referred directly to Mr. Brice’s race.

           17.   In January 2018, Catherine Salerno, VP Regional Sales/Marketing, openly

considered race when assigning tasks to employees and when evaluating job candidates.

           18.   Specifically, Ms. Salerno stated that an African American employee,

Georgette Lake, would be a “great fit” for the “SMERF” market of sales.

           19.   The “SMERF” market was knowingly of predominately African American

clients.




                                               3
         20.   Ms. Salerno also stated that she wanted to place Ms. Lake with African

American clients because Ms. Lake could talk like “them” which, again, referred to

African-American clientele.

         21.   In the same conversation, Ms. Salerno also stated that a white employee,

Kari Wells, would be perfect for “corporate clients.”

         22.   “Corporate clients” were knowingly of predominantly Caucasian clientele.

         23.   In the spring of 2018, Ms. Zucker told Plaintiff, “my black Lab bitch ebony

is the meanest of all my dogs and I have to keep her separated from all my white and gold

Labs.”

         24.   Ms. Zucker’s comment was made at a meeting and was directed at Plaintiff

because of her race.

         25.   On January 16, 2019, Corporate Director of Finance/Transition, Marc

Setless, shockingly, told Ms. Leptich that the Martin Luther King, Jr., holiday was a

“Monkey Holiday.”

         26.   Ms. Leptich was extremely offended by this awful and discriminatory

comment.

         27.   Ms. Leptich complained to Merritt’s human resources representative, Alana

Rawls, (and copied Ms. Zucker) about Mr. Setless’ discriminatory comment both verbally

and in writing on January 22, 2019.

         28.   After no action was taken by Merritt’s human resources about the

discriminatory behavior of its directors, Ms. Leptich met with Ms. Rawls and complained

to her in person about all of the discriminatory behavior discussed supra.




                                             4
         29.     During the meeting, which took place on February 25, 2019, Ms. Rawls

became upset at Ms. Leptich for bringing up Ms. Salerno’s discriminatory comments

“again.”

         30.     Shockingly, Ms. Rawls also told Ms. Leptich, “what do you care, you’re not

even African American.”

         31.     The next day, February 26, 2019 - Ms. Leptich was terminated.

         32.     Plaintiff was terminated by Ms. Zucker.

         33.     No valid reason existed to terminate Plaintiff.

         34.     No valid reason was given to Plaintiff regarding her termination.

         35.     Only days before Plaintiff’s termination, HEI informed her that she would

be retained by the new hotel operator.

         36.     Defendant’s actions demonstrate a pattern and practice of discrimination

based on race.

         37.     Defendant claimed it reprimanded Mr. Setless due to his racist comment but

it actually transferred him due to a business need.

         38.     Shortly after Plaintiff’s termination by HEI, its contract to operate the Hotel

ended.

         39.     However, Plaintiff’s co-workers at HEI maintained their employment with

the new hotel operator, Benchmark Hospitality (“Benchmark”).

         40.     Indeed, Benchmark did not simply terminate all of HEI’s staff when the

contract ended.




                                                5
        41.     In fact, Benchmark honored all previous HEI employees’ start dates,

accrued time off, and all other benefits.

        42.     Due to her termination, Plaintiff was never given the opportunity to

continue working with Benchmark like her coworkers.

        43.     Moreover, HEI had many other job opportunities that could have transferred

Plaintiff to or placed her in, but it did not allow her to avail herself to those due to the

illegal termination

                                COUNT I
              RACE DISCRIMINATION IN VIOLATION OF TITLE VII

        44.     Plaintiff realleges and adopts allegations contained in paragraphs 1-43, as if

fully set forth in this Count.

        45.     Plaintiff is a member of a protected class because she is African American.

        46.     At all material times, Plaintiff was qualified to perform her job duties.

        47.     The acts of Defendant, by and through its agents and employees, violated

Plaintiff’s rights against discrimination under Title VII because it treated Plaintiff less

favorably because of her race.

        48.     Defendant ridiculed Plaintiff and called her derogatory terms based on her

race.

        49.     Specifically, Defendant told Plaintiff that her “black lab bitch” dog was her

meanest and needed to be separated from “white” dogs.

        50.     The comment in Paragraph 48 was made specifically towards Plaintiff and

in anger over a business dispute.




                                              6
          51.    Other discriminatory comments about African-Americans were also made

in Plaintiff’s presence such as referring to African-Americans as “hippos,” “gorillas,” and

“one of them.”

          52.    Defendant did not subject the non-African American employees to similar

treatment.

          53.    Plaintiff suffered an adverse employment action when she was terminated

before the transition to Benchmark took place.

          54.    The discrimination to which Plaintiff was subjected was based on her race.

          55.    Defendant does not have a legitimate, non-discriminatory reason for its

firing of Plaintiff.

          56.    The conduct of Defendant and its agents and employees, proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

          57.    The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of the Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter Defendant, and others, from such conduct in the

future.

          58.    Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to Title VII.

          59.    Plaintiff has no plain, adequate, or complete remedy at law for the actions

of Defendant which have caused, and continue to cause, irreparable harm.




                                              7
                                 REQUEST FOR RELIEF

        60.     WHEREFORE, Plaintiff, SANDRACHRISTINE LEPTICH, demands

judgment against the Company and requests this Court award damages including:

        61.     Issue a declaratory judgment that the discrimination/harassment against

Plaintiff by Defendant was a violation of Plaintiff’s rights under the Title VII;

        62.     Require that Defendant make Plaintiff whole for her losses suffered as a

result of the discrimination through reinstatement, or, if that is not practical, through an

award of front pay;

        63.     Grant Plaintiff a judgment against Defendant for damages, including

punitive damages (when ultimately pled and approved by this Court);

        64.     Award Plaintiff her reasonable attorneys’ fees and litigation expenses

against Defendant pursuant to Title VII; and

        65.     Provide any additional relief that this Court deems just.

                                 COUNT II
                   RETALIATION IN VIOLATION OF TITLE VII

        66.     Plaintiff realleges and adopts allegations contained in paragraphs 1-43, as if

fully set forth in this Count.

        67.     Plaintiff engaged in statutorily protected activity when she complained to

Defendant that the racial slurs and derogatory terms and phrases being used at HEI were

discriminatory.

        68.     Plaintiff’s most recent protected activity took place on January 22, 2019 and

then again on February 25, 2019.




                                               8
        69.     Plaintiff’s complaints were lodged to both HEI’s human resources

department and to management.

        70.     Plaintiff’s protected activity was conducted both in writing and verbally.

        71.     HEI did not respond kindly to Plaintiff’s complaints about discrimination.

        72.     Specifically, HEI was mad that Plaintiff was complaining about

discrimination “again.”

        73.     HEI also questioned why Plaintiff cared about discrimination.

        74.     The day after her final complaint about discrimination, February 26,

2019 - Ms. Leptich was terminated.

        75.     Plaintiff suffered an adverse employment action when she was terminated.

        76.     A causal connection exists between the protected activity and the adverse

actions against Plaintiff.

        77.     The acts of Defendant, by and through its agents and employees, violated

Plaintiff’s rights against retaliation under Title VII because it treated Plaintiff less

favorably because of her complaints of race discrimination.

        78.     Defendant does not have a legitimate, non-discriminatory reason for its

firing of Plaintiff.

        79.     The conduct of Defendant and its agents and employees, proximately,

directly, and foreseeably injured Plaintiff, including, but not limited to, lost wages and

benefits, future pecuniary losses, emotional pain and suffering, humiliation, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.




                                              9
          80.   The conduct of Defendant was so willful and wanton, and in such reckless

disregard of the statutory rights of the Plaintiff, as to entitle her to an award of punitive

damages against Defendant, to deter Defendant, and others, from such conduct in the

future.

          81.   Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to Title VII.

          82.   Plaintiff has no plain, adequate, or complete remedy at law for the actions

of Defendant which have caused, and continue to cause, irreparable harm.

                                  REQUEST FOR RELIEF

          WHEREFORE, Plaintiff, SANDRACHRISTINE LEPTICH, demands judgment

against the Company and requests this Court award damages including:

          83.   Issue a declaratory judgment that the discrimination/harassment against

Plaintiff by Defendant was a violation of Plaintiff’s rights under the “Title VII”;

          84.   Require that Defendant make Plaintiff whole for her losses suffered as a

result of the discrimination through reinstatement, or, if that is not practical, through an

award of front pay;

          85.   Grant Plaintiff a judgment against Defendant for damages, including

punitive damages (when ultimately pled and approved by this Court);

          86.   Award Plaintiff her reasonable attorneys’ fees and litigation expenses

against Defendant pursuant to “Title VII”; and

          87.   Provide any additional relief that this Court deems just.




                                             10
Dated this 18th day of February, 2020.

                                     Respectfully submitted,


                                     /s/ CARLOS LEACH
                                     Carlos Leach, Esq.
                                     FBN: 0540021
                                     Trial Counsel for Plaintiff
                                     The Leach Firm, P.A.
                                     631 S. Orlando Ave., Suite 300
                                     Winter Park, FL 32789
                                     Telephone: (407) 574-4999
                                     Facsimile: (833) 423-5864
                                     Email: CLeach@theleachfirm.com




                                    11
